DETAILED ACTION
This Office Action is in response to the application filed on 11 September 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6-8, 11, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mauder et al. (DE 102008056195 B4; citation in Applicant’s IDS; hereinafter Mauder).
In regards to claim 1, Mauder teaches a method of fabricating a semiconductor device, the method comprising: 
implanting dopants (resulting in (12)) into a silicon substrate (10) [0020-0023]; 
performing a thermal anneal process [0024] that activates the implanted dopants, and in response to activating the implanted dopants [0024-0025] forming a layer of ultra-thin single-crystal silicon (12) in a portion of the silicon substrate; and 
performing a heteroepitaxy process to grow a semiconductor material (14) from the layer of ultra-thin single-crystal silicon [0026].
In regards to claim 2, Mauder teaches the limitations discussed above in addressing claim 1. Mauder further teaches the limitations wherein the semiconductor material is different from silicon material included in the silicon substrate [0026].
In regards to claim 4, Mauder teaches the limitations discussed above in addressing claim 1. Mauder further teaches the limitations wherein the layer of ultra-thin single-crystal silicon is contained between a first interfaced defined by direct contact between an underlying portion of the silicon substrate and the layer of ultra-thin single-crystal silicon and a second interface defined by direct contact between the semiconductor material and the layer of ultra-thin single-crystal silicon ([0026]: (14) is deposited on (11)).
In regards to claim 6, Mauder teaches the limitations discussed above in addressing claim 1. Mauder further teaches the limitations wherein the layer of ultra-thin single-crystal silicon accommodates stress and strain into itself, while held on top of the silicon substrate [0026].
In regards to claim 7, Mauder teaches the limitations discussed above in addressing claim 6. Mauder further teaches the limitations wherein the strain and thickness of the ultra-thin single- crystal silicon accommodate the threading dislocation into the ultra-thin single-crystal silicon, and not into any subsequent epilayer material so as to reduce the threading dislocations of the semiconductor material [0026-0028].
In regards to claim 8, Mauder teaches the limitations discussed above in addressing claim 7. Mauder further teaches the limitations wherein the semiconductor material extends from an upper region to a lower region that contacts the layer of ultra-thin single-crystal silicon, and wherein the threading dislocation density is reduced between the upper region to the lower region [0026-0028].
In regards to claim 11, Mauder teaches a semiconductor device comprising: 
a silicon substrate ([0020]; fig. 1B: (10)); 
a layer of ultra-thin single-crystal silicon (12) in a portion of the silicon substrate [0020-0023]; and 
a semiconductor material (14) on an upper surface of the layer of ultra-thin single-crystal silicon [0026].
In regards to claim 16, Mauder teaches the limitations discussed above in addressing claim 11. Mauder further teaches the limitations wherein the layer of ultra-thin single- crystal silicon (12) and the semiconductor substrate (10) define a lower interface [0020-0023].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauder as applied to claims 1 and 11 above.
In regards to claim 5, Mauder teaches the limitations discussed above in addressing claim 4. Mauder appears to be silent as to the limitations wherein a distance between the first interface and the second interface defines a thickness of the layer of ultra-thin single-crystal silicon that is less than 100 nm; however, Mauder teaches the limitations wherein the ultra-thin epitaxial layer is formed to a specific thickness to adjust stress/strain characteristics in the film [0024]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitations wherein a distance between the first interface and the second interface defines a thickness of the layer of ultra-thin single-crystal silicon that is less than 100 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
In regards to claim 12, Mauder teaches the limitations discussed above in addressing claim 11. Mauder appears to be silent as to the limitations wherein the epilayer has a threading dislocation density of less than about 1e5 cm-2; however, Mauder teaches the limitations of tuning the dislocation density of a layer to affect the stress/strain in the layer [0024]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitations wherein the epilayer has a threading dislocation density of less than about 1e5 cm-2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
In regards to claim 13, Mauder teaches the limitations discussed above in addressing claim 12. Mauder appears to be silent as to the limitations wherein the layer of ultra-thin single- crystal silicon has a thickness ranging from about 10 nm to about 100 nm; however, Mauder teaches the limitations wherein the ultra-thin epitaxial layer is formed to a specific thickness to adjust stress/strain characteristics in the film [0024]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitations wherein the layer of ultra-thin single- crystal silicon has a thickness ranging from about 10 nm to about 100 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
In regards to claim 14, Mauder teaches the limitations discussed above in addressing claim 12. Mauder further teaches the limitations wherein the layer of ultra-thin single- crystal silicon has a stress and a strain [0026].
Claim(s) 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauder as applied to claims 1 and 16 above, and further in view of Ohshima et al. (US 6,251,754 B1; hereinafter Ohshima).
In regards to claim 3, Mauder teaches the limitations discussed above in addressing claim 1. Mauder appears to be silent as to, but does not preclude, the limitations wherein the dopants comprise hydrogen (H). Ohshima teaches the limitations wherein the dopants comprise hydrogen (H) (col. 8/lns. 58-67, col. 9/lns. 1-2). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Mauder with the aforementioned limitations taught by Ohshima to prevent unwanted impurity diffusion (Ohshima col. 8/lns. 58-67, col. 9/lns. 1-2).
In regards to claim 17, Mauder teaches the limitations discussed above in addressing claim 16. Mauder appears to be silent as to, but does not preclude, the limitations wherein implanted hydrogen is present in the lower interface. Ohshima teaches the limitations wherein implanted hydrogen is present in the lower interface (col. 8/lns. 58-67, col. 9/lns. 1-2). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Mauder with the aforementioned limitations taught by Ohshima to prevent unwanted impurity diffusion (Ohshima col. 8/lns. 58-67, col. 9/lns. 1-2).
Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauder as applied to claims 1 and 12 above, and further in view of Garland et al. ("Substrates for the Expitaxial Growth of MCT" In: Peter Capper, James Garland: "Mercury Cadmium Telluride : Growth Properties and Applications" 04 September 2010, John Wiley & Sons, Ltd.; cited in Applicant’s IDS; hereinafter Garland).
In regards to claim 9, Mauder teaches the limitations discussed above in addressing claim 1. Mauder appears to be silent as to, but does not preclude, the limitations wherein the semiconductor material is selected from a group comprising mercury cadmium telluride (HgCdTe), gallium indium arsenide antimonide phosphide (GaInAsSbP), and indium arsenide-gallium antimonide (InAs/GaSb) superlattices. Garland teaches the limitations wherein the semiconductor material is selected from a group comprising mercury cadmium telluride (HgCdTe), gallium indium arsenide antimonide phosphide (GaInAsSbP), and indium arsenide-gallium antimonide (InAs/GaSb) superlattices (Chapter 4.4.5.3). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Mauder with the aforementioned limitations taught by Garland to form a HgCdTe SOI device (Garland Chapter 4.4.5.3).
In regards to claim 15, Mauder teaches the limitations discussed above in addressing claim 12. Mauder appears to be silent as to, but does not preclude, the limitations wherein the semiconductor material is selected from a group comprising mercury cadmium telluride (HgCdTe), gallium indium arsenide antimonide phosphide (GaInAsSbP), and indium arsenide-gallium antimonide (InAs/GaSb) superlattices. Garland teaches the limitations wherein the semiconductor material is selected from a group comprising mercury cadmium telluride (HgCdTe), gallium indium arsenide antimonide phosphide (GaInAsSbP), and indium arsenide-gallium antimonide (InAs/GaSb) superlattices (Chapter 4.4.5.3). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Mauder with the aforementioned limitations taught by Garland to form a HgCdTe SOI device (Garland Chapter 4.4.5.3).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mauder and Garland as applied to claim 9 above, and further in view of Ohshima.
In regards to claim 10, the combination of Mauder and Garland teaches the limitations discussed above in addressing claim 12. The combination of Mauder and Garland appears to be silent as to, but does not preclude, the limitations wherein the heteroepitaxy process includes performing molecular beam epitaxy (MBE) process to grow mercury cadmium telluride (HgCdTe) onto the upper surface layer of ultra-thin single-crystal silicon. Ohshima teaches the limitations wherein the heteroepitaxy process includes performing molecular beam epitaxy (MBE) process to grow mercury cadmium telluride (HgCdTe) onto the upper surface layer of ultra-thin single-crystal silicon (col. 8/lns. 58-67, col. 9/lns. 1-2). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Mauder and Garland with the aforementioned limitations taught by Ohshima to prevent unwanted impurity diffusion (Ohshima col. 8/lns. 58-67, col. 9/lns. 1-2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812